 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   RICHARD SAMAYOA,                                    Case No.: 00cv2118-W
14                                     Petitioner,
                                                         ORDER GRANTING PETITIONER’S
15                                              v.       MOTION FOR APPOINTMENT OF
                                                         CO-COUNSEL
16   RONALD DAVIS, Warden,
17                                   Respondent.
18
19         Pending before the Court is Petitioner’s supplemental briefing on his request for
20   appointment of the Arizona Federal Public Defender to assist in state clemency
21   proceedings. (See Supp. Brief [Doc. 121] 4:16–18.) The supplemental brief was filed
22   pursuant to this Court’s order that was issued after the Ninth Circuit remanded the case for
23   consideration of whether the Petitioner is financially unable to obtain adequate
24   representation. See Samayoa v. Davis, 928 F.3d 1127, 1128 (9th Cir. (2019). Respondent
25   has notified the Court that it does not intend to respond to Petitioner’s supplemental brief.
26   (See Resp’s Notice [Doc. 123].)
27   //
28   //

                                                     1
                                                                                          00cv2118
 1         Having reviewed Petitioner’s supplemental brief and good cause appearing, the
 2   Court GRANTS the motion and ORDERS the appointment of the Arizona Federal Public
 3   Defender as co-counsel for clemency proceedings.
 4         IT IS SO ORDERED.
 5   Dated: September 30, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                                 00cv2118
